Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000914
                                                       13-SEP-2017
                                                       01:15 PM



                            SCWC-14-0000914

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            MUKADIN GORDON,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

     JODIE F. MAESAKA-HIRATA; PETRA CHO; and STATE OF HAWAI#I,
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000914; CIV. NO. 11-1-2482)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant Mukadin Gordon’s
application for writ of certiorari filed on August 2, 2017, is
hereby accepted and will be scheduled for oral argument.     The
parties will be notified by the appellate clerk regarding
scheduling.
           DATED:   Honolulu, Hawai#i, September 13, 2017.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson